Chief Judge Eagles
dissenting.
I respectfully dissent. I agree with the dissenting opinion in the Industrial Commission that plaintiff has presented no evidence that Mr. Smith breached a duty to plaintiff or that any alleged breach of duty was the proximate cause of plaintiffs injury. A plaintiff asserting a negligence claim has the burden to prove that defendant breached a duty of care owed to plaintiff and that the breach was the proximate cause of plaintiff’s injury. Swann v. Len-Care Rest Home, 127 N.C. App. 471, 475, 490 S.E.2d 572, 575 (1997), rev’d, on other grounds, 348 N.C. 68, 497 S.E.2d 282 (1998). The evidence must be sufficient to raise more than speculation, guess, or mere possibility. Id. Here, plaintiff’s evidence raised no more than the mere possibility that Mr. Smith replaced a light bulb in the light fixture that fell on plaintiff’s head. The electrician testified that he replaced light bulbs somewhere in the building around the time of the accident, but that “I don’t know whose office it was” and “I can’t remember working on that one particular fixture.” Furthermore, even if Smith did replace a bulb in the light fixture that injured plaintiff, plaintiff offered no evidence whatsoever that Smith acted negligently in doing so. Smith testified that even if he had replaced a bulb on the light fixture in question he would have reported anything “out of the ordinary” to his supervisor. I cannot agree with the majority that plaintiff produced sufficient evidence that Mr. Smith breached a duty to plaintiff.
Even if plaintiff had produced sufficient evidence of breach, plaintiff did not meet her burden of proving that any alleged negligence was the proximate cause of plaintiff’s injuries. Our Supreme *71Court has defined proximate cause as “a cause which in natural and continuous sequence, unbroken by any new and independent cause, produced the plaintiff’s injuries, and without which the injuries would not have occurred . . . .” Adams v. Mills, 312 N.C. 181, 192, 322 S.E.2d 164, 172 (1984). Here, there is no evidence of record to establish how long a time passed between the electrician’s alleged repairs to the light fixture and plaintiff’s injury. As the dissenting opinion in the Industrial Commission noted, “a number of people were coming and going into the Mental Health Center in Bethel [between the alleged repairs and plaintiff’s injury] and may have had access to the office in question.” Accordingly, plaintiff produced no evidence of an unbroken connection between any alleged negligent action by Mr. Smith and plaintiff’s injury.
In summary, plaintiff’s evidence showed only that 1) as the owner of the building, defendant university had a duty to plaintiff to act with reasonable care in conducting maintenance and repairs of the light fixture in question; 2) that defendant’s electrician replaced a light bulb somewhere in the building sometime before the injury; 3) and that plaintiff was injured when a light fixture in the building fell on her head. Accordingly, plaintiff failed to meet her burden in presenting sufficient evidence of two requisite elements of negligence — breach and proximate cause. See Young v. Fun Services-Carolina, Inc., 122 N.C. App. 157, 468 S.E.2d 260, review denied, 344 N.C. 444, 476 S.E.2d 134 (1996). For these reasons I respectfully dissent and vote to reverse.